Title: To George Washington from Colonel Daniel Brodhead, 11 February 1780
From: Brodhead, Daniel
To: Washington, George


          
            Dear General.
            Fort Pitt Feby 11th 1780.
          
          I wrote you on the 10th & 22nd of November and on the 13th of December last and not having been Honored with a line in answer to either of them Letters begin to fear you have not duly received them wherefore I take the liberty to inclose Duplicates. I likewise inclose the proceedings of a Genl Court Martial on the trial of Lieutt Arthur Gordon adjt of the 9th V. Regt and a return of the provisions in Store.
          I have not seen Colo. George Morgan since I came to this Department neither have I seen the Depy Quarter Master Genl since last March. I have not a tent for my Men and by the inclosed return you will see that the provisions are scanty, but I hope to be better supplyed in the Spring.
          I have frequently given the most pointed orders respecting the public Craft notwithstanding which the greatest part is or will be carried away with the ice, what I could retain at this place I did and secured it by hauling it upon Land. If the officers commanding at the different posts had taken the same care, little or none would have been driven off. Such a deep Snow & such ice has not been known at this place in the memory of the eldest Natives. Deer & Turkies die by hundreds for want of food, the Snow on the Alleghany & Laurel Hills is four feet deep.
          By one of our prisoners who lately made his escape from the Wyondats & who has frequently been at Detroit, I am informed that the new Fort erected there has two Bomb proofs of wood—that the walls are very high: fifteen feet thick & made of Fachines and Clay—that the Barracks are sunk some distance into the Ground and that their Roofs cannot be seen from without that it Stands on a fine commanding piece of Ground with a gentle descent each way. likewise that it is surrounded by a Ditch twenty feet wide—The Garrison Consists of 450 Regulars & that the Enemy have 1800 Men at Niagara besides a great number of Indians. If this intelligence is true unless some diversion is

occasioned by troops marching up the Susquehanna River, it is not improbable that the Enemy may pay us a visit down the Alleghany River next Spring. And I have neither Men nor Cannon sufficient for this Fort unless a reinforcement can be spared from the main Army, I shall however make the best disposition that circumstances will admit and if possible gain further intelligence from the Delawares who continue their declarations of Friendship for us.
          I beg your Excellency will indulge me with twenty Boat Builders & some armourers early in the Spring If I receive no orders to the contrary and can be supplyed with craft I am determined to drive the Shawnese over the lakes which I can do before provisions can be furnished for a capital Expedition.
          I shall now transmit an estimate of Cannon and Military Stores to the Honorable Board of war in hopes that by the time they arrive at this place I shall be enabled to do something worthy the confidence you have placed in me. With the most exalted regard & esteem I have the honor to be your Excellencies most—obedt & most Humble Servt
          
            Daniel Brodhead
          
          
            P.S. I have no Artillery Men.
          
        